Title: To James Madison from Jacob James Janeway, 30 June 1812
From: Janeway, Jacob James
To: Madison, James


Philada, June 30th. 1812
Presuming that the motion made by a member of the Senate, in regard to a day of humiliation and prayer, has prevailed, and that the selection, of the day has been left to your Excellency, I take the liberty of presenting the following statement.
The General Assembly of the Presbyterian Church in the United States, during their sessions in May last, recommended to all the churches under their care, to observe the last Thursday in July next as a day of humiliation, fasting, and prayer. The Synod of the Associate Reformed Church, which was sitting in this City at the same time, concurred in the measure: and the General Synod of the Reformed Dutch Church, which lately met at Albany, adopted it, and have recommended the observance of that day by their churches. And I have been informed that, at the request of the last body presented, through the Legislature of the State of New York, to the Governor, he has consented to recommend the observance of the same day to all religious denominations in that state. A petition is now preparing to be sent to the Governor of this State, requesting him to recommend a concurrence in the religious exercises of that day to the people throughout this state.
From the preceding statement, it will be seen, that a large portion of the citizens of these United States, will be engaged in the observance of the day already mentioned: and I take the liberty of suggesting, that it will be an accommodation to them, as well as secure a more general concurrence in the devotions of the day, if your Excellency should think it proper to select that as the day to be recommended to the people of the United States of America, as a day of humiliation and prayer to Almighty God. What has been written must be the apology for this intrusion, by Your Excellency’s humble & obedient servant
J. J. Janeway
